United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-2468
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * Western District of Missouri.
                                          *
Gregory A. Fields,                        * [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                               Submitted: October 7, 2008
                                  Filed: October 9, 2008
                                   ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       The district court1 revoked Gregory Fields’s supervised release and sentenced
him to 8 months in prison after finding that Fields had used a controlled substance in
violation of his release conditions. The court’s finding was based on test results from
a sweat patch showing the presence of cocaine and/or cocaine metabolite. On appeal,
Fields argues that the district court erred, because the court did not consider his efforts
at drug counseling and his employment, and failed to give adequate weight to his
argument that the sweat patch could have been contaminated.

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
       We conclude that the district court did not clearly err in finding that Fields had
violated his release conditions, and did not abuse its discretion in revoking his
supervised release. It is undisputed that the sweat patch tested positive, and defense
counsel did not present evidence as to how the patch might have been contaminated.
See 18 U.S.C. § 3583(e)(3) (permitting revocation of supervised release if court finds
by preponderance of evidence that defendant violated condition of supervised release);
United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003) (revocation based on
finding of violation is reviewed for abuse of discretion; district court’s finding of
violation is reviewed for clear error); see also United States v. Meyer, 483 F.3d 865,
869 (8th Cir. 2007) (concluding that sweat patch results are generally reliable method
of determining probation violation, although there may be instances where offenders
offer compelling reasons to believe positive test results from sweat patches are
erroneous; district court should make such determination on case-by-case basis).

       We also conclude that the 8-month revocation sentence is not unreasonable as
the record shows that the district court considered relevant 18 U.S.C. § 3553(a) factors
in determining the sentence. See United States v. Tyson, 413 F.3d 824, 825 (8th Cir.
2005) (per curiam) (revocation sentences are reviewed for unreasonableness in
accordance with United States v. Booker, 543 U.S. 220 (2005)); United States v.
Franklin, 397 F.3d 604, 606-07 (8th Cir. 2005) (all that is required is evidence that
court considered relevant matters, not that court made specific findings on each
§ 3553(a) factor).

      Accordingly, we allow counsel to withdraw, and we affirm.
                     ______________________________




                                          -2-